Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 1 of 15 PageID #:1
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 2 of 15 PageID #:2




  -l
       Di.I rroi, *tsli{i, I a{ orr-friol                    }l*^cr'Acr .   *.i^ I ? Y". M                   NIrr   n


  I D;d      urnr.-,   oooerrl $*.* |L                  l,,.lc.**n* r:$ C,rnrrir-*im ? q. Rd N.'t-1
                                                       (,d




 q\    Is uoir.[;.I      aooe.o"l         ons\^,rr +\*- ("I\ot*lnr,,t
                                                                                U

              (a) t'lome. c,€ Corr*                I   UnlI...',-Ct",L< C-otr|,,$ o-no*.,j $^.                      4\'.    .Cp-ven*\ Ci"z,,.'-I

             /b)Dock* or f-ase.: i6 -lqqI
             (c ) ?".quH          :   ASf;rrne..l              l.r   *!r n .l i<( *l
             /1) fr"* rt$ re<,,l-| '. (Y).,'r..L, lq.:ol)


              (S) Groo.t.lq ir,':io'J i l,tl.,"*l,*.c l\ist.l.*                     Ccu"* crrnr.,l             r,t!-.., ,'rv'.,ac.i^n n fla,.r
                                                                                                      U-
       Ben**.nr* cin Cc.rr.*                   ? o{ 1rl0 mo:.}\s rr{}or irnnr6r,?..1,, V".^}^.. -!L IJD *^*}h Jo.*
                                                                          '(,
       f{lcr q Si.tli.ra     U
                                 crt Oc* auil{u on Countc trn-e e( *unn r,Sl*r                                      re.le,.^l

                       (l)   t^rh"-*),er        rl'ski.*      Coor-l €cftlterl            t^-:ir- i* s,rlo.J +lr,,+ +hp onrrelvm-,-*

       fliJ not gd{ec,*tvt[r lrJrrivr- +h4- ACCA .6e,n*:,nr..n:r r-nl,r^,n.-,rui.-f tr.(. (. f, 6Unt J /x)/z\
                                                                                                U

       fai:,iJ for th. $irsl {trhc o-* lTlnores                             .\e.cnn,l .le.n.lsnr}^rr
                                                                                                        <J

                   b) Thc         Scooe- OS            ic-rn^*l ic.L{.er}ni..e-al h, +}" 1..o,,.,oo in }l.p Anr*\L},
       oD;oio:4,

             (A) n;; u^,, $ik- rr os'lii,'on {o.                        Co.*i,'ro.    I   ,t^   }I- ti^:+.| $..}-( Qr**               C^'.J ? 9-"8{
                       (r) Drr.I"*         or- Crle€- Ot,m\^rr -t           N., lh-qc.lo
                       (g)   fi.surlt irr,* of Cer* I)eni-J
                       (r)   Dc*lu        of   resul* r. l0]OI/ aoll
                       (tr)Ci+..{inrr *o *}rc                Ccr"*r- (,$ ,r,r,-.    h^.,,,)         i

                       (s) Grounds fo.t"*,J I f)orble- .\eonor.li/ . n^,I TL, ffli< nnc,lirnll

       6{ !!,e   At,nL'ACr\Ao f.>o.\,r.r*-)\ rl nc                   t. tne
                                      U




lD.    O*hzr *h"t lb. .[;r..-l o-ftxxl.t< lish,.l rilnava. houe (rNr rrc.,v,,^,,<)r, f,:[o.l
                                                                                                              trr
       Onr, cri-hcr      mollonq Oqllllori5                      Concgrnr'na *Irnt.\,,"1.*rao*t i,n anu C.,or|                         I NoM
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 3 of 15 PageID #:3
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 4 of 15 PageID #:4




              0n l),/oe/rS *ha Go*mrn<nl -(,,hmi*ir-.l (L Qerr.;nrL (en*t-nct-
  l't)ann<rro,n.l      ,r*      nn.l i^ .{           (+a}.,1 +1", $^\\nr,',]^r. in (r.}l^-                                     2 }itlr,l
   (t
          (--+.ni               Cm<,'-1 ""^ti^-.[
                       "na,U
                    " f,+ +U'       "lrS.*,\^^Ii
                                                            S,..*      L^1.^rs-..                 IL-         Aatsrnmoa*                       arn".-l
                                                                                           U

   +h^+         *h+-      6*a.[,:*r:rrr         lT'lr'v.rnrrvn      (+n*.nr            lnru           S^" ., Vl^la].\an                   nS lq il (                  C


   ! gf}ao't            t ac lO rrrnr.. l)non o.. $,,.*!,rr (:r/,r+r.\ C*.1,,^1..1 L.,,                                                             *1".,

   lrrrV*rnlrun*               i^       AalV^^rc         ."S IL,,                                     ao^-1 ,.^,.        (.-l-*..,^,.                 l& r4 +L-
                                                                       "l-L*.1 ^-+.                             UO
   rlou<nrn+n+( V:.., r *l^.,-| *l^:< i^i!r.. \ nn<llim                                          r,   r,i( i^. ,..r-.I                {^..r,-^ -l

   nrrr<r)^h+ +^ la u. q, r 6 q:q 1r \(r\                                         rl   .f--.1 ^^{ ic 116 [.---t                                 c   ^.o..
   (ei.al^^l           ,'t-J 9^...          n      Glalrr*ar,'       (tlln.mrrvra 6annI{,,                                    lt,,-...<             r,rl*L       /ln
                                                                                                                ^€
   G*."*,'{rr",,         {Y\.,t imrrm        O.^^ l+,,]t



               ?l"uaa flot-. th.'* *hc- aout-rnrn.r.* h*.L rr-rnol-r oooor*lrnitr, {..r n l.lcccs
  *lr;. icqt,.            L-:c-Srrr.,      *hr ^5|o,.* r'[ +\^ 6.rr^-.1 ]'t^l                                    nn,l f,.,:i.l 1a...* m^]:^*-.1
  Ihl., issua trn tlrrri^o                              Crittcol      rAn^"ne-^-[<         \^,f.".o *.r". I r.rlran                       r,   l) ]L-           (ll..i,l.nnc

   in ll.a'n+,            (rrar€- !r.-i.ro Si\...1 rrn,I in S..c-* f n,ri.l h.-*                                         ,lr)(+ r- (-*}lnr                      . .l

   *l'"     rl"{*.-"1^-'[        rrn C^,'^{          'L ,.^.1-. }\^.         f   A,   rr l,\          r.'ifL^, r}        aa"^.. l^^.la                   .L- }.-.'".         I




                                                                                                                     U                                                           U

  +1,^+ +i                {r, rt-. A-              l. r.rn"l ^ h^<* ^f                  .\e tria \ ry\^*inn(                                         ctt          I         n^ -l
                                                                                                                                                                       I

  +Lp on\r.€.cnYn€.\^t florrrr rl,t+nlirvnr.t +L- m"ihil:1,,                                               r'G r, i^. ,'..-, * qo-l..^'-
                                                                                                       I




              T-<+'*a.l         *[*"      fiar€.cnnr+ax{          {..}..^l\,.,           ,,.-l         -lL-    (-**.nr.'*a                     a^. L^r.+
                                                                                                                                     U'
   in crrrkc *c: St-curt- (ju (<-Lonr[ ?.S.f                                anA S.,-la.o.c-.'nrr hcnrinrr                                      i^ nr.I.r                   tna-*
                                                                                                                (,                    0                                          t

  mrlr€- *t*a                a"l.l-.\      \n      .lo.{*o,l^-t         (+-},h.-r                l^\^I^^\\.               I      acnAlra.l            .t^        4L
                                                                                                                     I                                      0




   (rrrrs       C   r:r:nt 3 narf               (){ rrrrt-, Ofrr,roino trnrl lhtr.{.r..                                         tr)oa d. S}o-J nlane
                                                             I        g

  (*nternc,€-           hu Stalu<
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 5 of 15 PageID #:5
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 6 of 15 PageID #:6




                                                                                                           .t .--- ?




                                      *ili^n       I ?+il+^n     Fa.' lr)t,*                C-r} inrnr
                                                                                      ^{



                                                                                                                           C-.r r.    {




                                                                              b-95?g


                                                                                                 ?



                                                                                 .r.-,^      ?




         (6) f+ (r/air ar')si^iec i< hle( +n (c)(.{\ rlrzl rrrrrr ra.'<:r *t,ir i'<<r,r i^ }!.,                                ltnroo,l




         (r,) f f rrnv' ansr,;rr is        P<< +rr o.x-(|i^n          ((f    f ,r )     S*a.it,\ Nrr-" + lora*in.n
                                                         IJ-




         (J)   -I$ ,,^,r" /lnqrrrrr    {n rr,,r.<},.ana (C )(rf)        i.    "Nl           pvn'|r,.\n r.\}a,r rr,\rr rl.i,l     n   r*
                                               U                                      ^t)
  rron{.r\.I (rc rai(.p *hlr. i<rirr ! T*             r.tnt -Srrr:,, i a,r,,i.} rrnnrrl,l "lr^ia-.I nS r,re,'{ n$

 LC.tLor*l r bc-lit-s lhs iE mu Ot-x*                          Sten
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 7 of 15 PageID #:7
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 8 of 15 PageID #:8
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 9 of 15 PageID #:9
    Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 10 of 15 PageID #:10




             U.5 Chrk rrf *h"- Co,lr*                           ,   ar alq   s,



                                                      the last known address, by

way of United States mail or courier.
         Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 11 of 15 PageID #:11
                                                                                                           Page L4
     Therefore, movant asks that the court grant the following           relief, frlouant o.sk *ha* fha

      hoc.k iO or\Mo I l0 r f e,r,r ,ll(l monlh               4+vr+r   nc r
     or any other relief to which movant may be entitled.




                                                                     Signature of Attorney (if any)




     I declare (or certifr, veri-fr, or state) und.er penalty of perjury that the foregoing is true and correct
     and that this Motion under 28 U.S.C. S 2255 was placed in the prison mailing system
                                                                                                   on
                      (month, date, year).




    Executed (signed) on                                  (date).




    If the person signing is not movant, state relationshiF         to movant and explain why movant is not
    signing this motion.




                                    IN FORI4A PAUPERIS DECLARA.TION


                                             finsert
                                                       ":r;':n.':^"
                                                                      **,




\
         Case: 1:18-cv-06692
                         TheDocument #: 1 Filed:District
                             United States       10/02/18 Page 12 of 15 PageID #:12
                                                           Court
                    For The Northern District of Illinois
     Aff idavit of Norvell Dtoore, In Support of Note 2447 R.4

     This Af f idavit is being f iled with the Irtovant's }lotion to Set aside,
Vacate, and or Correct Sentence pursuant to S2255. This Affidavit is in
Support of 52255 Ru1es, Supra Note 2447 R.4 Advisory Comm. Note in which
"Petitioner Irly request disqualification of chosen judge by filing an
affidavit with the court alleging the Judge will be biased."


    "The trial judge may have become so involved with the decision that
it will be difficult for him to review it objectively. Nothing in the
legislative history suggest that "court" refers to a specific judge and
the procedural advantages of section 2255 are available whether or not
the trial judge presides at the hearing. The legislative history does not
indicate that Congress wanted the trial judge to preside." See Developments
in the Law-Federal Habeas Corpus, 83 Harv L. Rev 1038, L206-1208 (1970)

    Norvell Dloore, being duly sworn, deposes and states:

   1)IIy name is Norvell l,loore, Im over the age of 18. I currently reside
at Terre Haute, Ind U.S.P. Im ful1y competent to make this affidavit                  and

state all the facts stated in this affidavit are true and correct.

   2)I am the l,lovant in the pending 52255 l,lotion to correct my sentence
thaL is being filed Concurrently with this affidavit.


   3)I make this affidavit in support of the request to have a               new judge
assigned to review the pending S2255 motion.
           Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 13 of 15 PageID #:13

   Orrn" district judge that preside over the second trial and sentencing
in this matter is the same Judge for whors ruling at sentencing im challenging.
I feel that under the circumstance a bias situation is created. With all due
respect the district judge made his position clear for which i believed was
an errorr so i ask that a         New Judge   be allowed to review the pending sS2255
motion.


    Signed by me      on           /     at Terre Haute, In      47808



Norvell   I'loore


   Subscribed       and Sworn   to Before Itte on             at Terre Haute,In      47808


Notary Slgnature                              Notary Typed Name
        Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 14 of 15 PageID #:14

                                                                                                    # c=j
                                                                                                    f,
                                                                                                    s LnE    aL
                                                                                                    v            e,\S
                                                                                                    e
                                                                                                     -l-


                                                                                                    J--
                                                                                                            cb'
                                                                                                            -l

                                                                                                    tS
                                                                                                     ,to             -J


                                                                                                     v:n
                                                                                                            -l
                                                                                                                    -)



                                                                                                     CD
                                                                                                      ,\-
                                                                                                                    q-/
                                                                                                    oat:J*
                                                                                                    -J
                                                                                                    D-              .<\.
                                                                                                   da\              -C\
                                                                                                                         (
                                                                                                                    <.
                                                                                                                    N

                                                                                                                    }J
                                                                                                                    L



7^
ra
 n                                    crNo     S
---                                   =T
                                      F.
                                        HH
                                        \oO \Iri
                                      AH
 .I
                                      iu
                                      OQt
                                           ozr ;
ss                                    o t,0 r, ^
                                              'i
                                      - oFh
                                          !e
.\                                     F{Flo
nt-                                    Hdo
                                          otr
                                       o'\Hn
                                      o5d
                                      o\
                                      o
                                      +-
         ::
      ->--:
      O#::
      Pr=---
      8Z---_
       -o-::                                                 -?c--.r
                                                              d-F
                                                             oo
                                                              o(o,7t6
                                                                  =..r
       bZ=-:                                                  obqlo 6
                                                              -   -rY




                                                             f*ils
                                                             -bdE D
                                                                   c/r
                                                                                                           EltYSH   af dund


                                                                  ,B !-t'   - :-        ErxYaH 3f dxod
                                                                                                           @
                                                                  gPV
                                                                   C.-E

                                                                  d'o-
                                                                              O

                                                                              A         @                  sruvgH   3f dxnd



                                                                  -{
                                                                  ,l                        @{
                                                                                        EluYsH 3lddnd


                                                                  OT
                                                                  Er
                                                                  o<_-
                                                                              v
                                                                                  _--    @(                .FOREVER
                                                                                                           ;!J.dYf H gtdxnd
                                                                                                                             T]SA




                                                                  =o          -
                                                                              a
                                                                              g

                                                                              fO
                                                                                            @(
Case: 1:18-cv-06692 Document #: 1 Filed: 10/02/18 Page 15 of 15 PageID #:15




                                          rryH
                                          ' H'o
                                            ,\, n]
                                            irt
                                                  -
                                            @m
                                          G'
                   E
                   o
                       eE'=ad
                     Q-d'== fu O6
                       +A
                   5 Q A(D
                   B+F:=
                   E9.-5E:6H
                              rii
                              U
                   +iEae** "3fr

                   E$EE$E*IEE
                   5qi+sa            liFq
                   HE*IESIEEE
                   H?3+e
                   E dd---
                   15A3BF$
                            ',n
                               il
                                r,
                                      ;
